 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           Case No.: 19-cr-2885-AGS
11                                      Plaintiff,       AMENDED ORDER GRANTING
                                                         DEFENDANT’S MOTION TO
12   v.
                                                         SUPPRESS POST-MIRANDA
13   Jose Adrian ALEGRIA-VELAZQUEZ,                      STATEMENTS (ECF No. 18 - 4)
14                                   Defendant.
15
16         After reviewing the prior proceedings, the Court grants defendant’s motion to
17   suppress his post-Miranda statements, as unopposed.
18         Defendant Jose Alegria-Velazquez was originally charged in a Complaint with
19   misdemeanor illegal entry by eluding examination and inspection, in violation of 8 U.S.C.
20   § 1325(a)(2). On July 16, 2019, Alegria-Velazquez filed a variety of pretrial motions,
21   including a motion to suppress his post-Miranda statements. (See ECF No. 18.) Those
22   motions were supposed to be heard at a motion hearing two weeks later, but the government
23   failed to respond.
24         Instead, at the July 30, 2019 hearing, defendant Alegria-Velazquez was arraigned on
25   an Information, charging him with the slightly different misdemeanor of attempted illegal
26   entry at a time or place other than as designated by immigration officers, in violation of
27   8 U.S.C. § 1325(a)(1). According to the government, the “facts that supported the [original
28   charge in the] complaint are the same as those that support the information. . . .” (ECF

                                                     1
                                                                                    19-cr-2885-AGS
 1   No. 24, at 9.) The assigned Assistant U.S. Attorney did not attend the hearing, but another
 2   AUSA explained that the assigned prosecutor had been “in trial” and “overlooked” the
 3   defense motions and the government’s response deadline. (Digital Court Record File,
 4   AGS_Courtroom_5C_20190730_131857, 2:15:25-2:15:35.)
 5         To allow the government to file a response, the Court postponed the motion hearing
 6   for over two months, until October 8, 2019. The Court emphasized that it had “put a lot of
 7   time and effort into a hearing that isn’t going forward today” due to the government’s
 8   oversight, and explicitly cautioned the government that this “shouldn’t happen again.” (Id.
 9   at 2:15:55-2:16:02.) Finally, the Court permitted the parties to file any additional motions
10   before the continued hearing.
11         Nonetheless, the government again failed to respond. Although the government filed
12   an opposition to Alegria-Velazquez’s additional motions to dismiss, it never responded to
13   defendant’s first set of motions, including the motion to suppress post-Miranda statements.
14   At the October 8, 2019 hearing, the assigned AUSA explained that he assumed that those
15   defense motions were mooted by the filing of the Information.
16          After almost three months―and two hearings―to respond to defendant’s motion
17   to suppress, the government never filed or provided a response. Although the assigned
18   AUSA legitimately thought that this motion was moot, the government was well aware at
19   the July 30, 2019 hearing that the proceeding was being postponed to permit the
20   prosecution to respond to the pending defense motions.
21         So the Court GRANTS defendant’s motion to suppress his post-Miranda
22   statements, as unopposed. The Court continues to reserve, however, on the issue of the
23   voluntariness of defendant’s field statements and post-Miranda statements. The Clerk is
24   directed to strike the prior version of this Order. (ECF No. 27.)
25   Dated: October 16, 2019
26
27
28

                                                  2
                                                                                    19-cr-2885-AGS
